United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
DEPARTMENT OF THE ARMY, FORT
HUNTER LIGGETT, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0549
Issued: November 22, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 22, 2021 appellant filed a timely appeal from a February 3, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate
Boards assigned Docket No. 21-0549.
On March 14, 1990 appellant then a 54-year-old civilian guard, filed a traumatic injury
claim (Form CA-1) alleging that on November 29, 1989 he slipped on ice in the parking lot,
injuring his left elbow and shoulder while in the performance of duty. OWCP accepted his claim
for left elbow and forearm contusion, brachial neuritis or radiculitis, and brachial plexus lesions.
Appellant subsequently sustained a recurrence of disability, but returned to work on April 22, 1997
in the private sector. OWCP paid him compensation for his loss of wage-earning capacity (LWEC)

1

The Board notes that following the February 3, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

beginning April 29, 1997.2 Appellant underwent OWCP-authorized surgeries on May 23, 1991
and September 28, 1993. He stopped his private sector work on April 31, 2006.
On November 9, 2020 OWCP forwarded a Federal Employees Retirement System
(FERS)/Social Security Administration (SSA) dual benefits calculation form to the SSA to
determine whether an offset of compensation benefits was required.
On November 18, 2020 OWCP received from SSA a completed FERS/SSA dual benefits
calculation form, which reported that appellant had been in receipt of age -related retirement
benefits since September 2001. The form listed his SSA age-related retirement benefit rates with
FERS and without FERS as follows: beginning September 2001 the monthly SSA rate with FERS
was $866.20 and without FERS was $799.20; beginning December 2001 appellant’s SSA rate with
FERS was $888.70 and without FERS was $819.90; beginning January 2002 his SSA rate with
FERS was $899.60 and without FERS was $833.70; beginning December 2002 appellant’s SSA
rate with FERS was $912.10 and without FERS was $845.30; beginning January 2003 his SSA
rate with FERS was $922.60 and without FERS was $ 858.90; beginning December 2003
appellant’s SSA rate with FERS was $941.90 and without FERS was $876.90; beginning
January 2004 his SSA rate with FERS was $952.50 and without FERS was $891.10 ; beginning
December 2004 appellant’s SSA rate with FERS was $978.20, and without FERS was $915.10;
beginning January 2005 his SSA rate with FERS was $989.70, and without FERS was $930.20;
beginning December 2005 appellant’s SSA rate with FERS was $1,030.20 and without FERS was
$968.30; beginning January 2006 his SSA rate with FERS was $1,041.40 and without FERS was
$983.50; beginning December 2006 appellant’s SSA rate with FERS was $1,075.70, and without
FERS was $1,015.90; beginning January 2007 his SSA rate with FERS was $1,075.70, and without
FERS was $1,018.70; beginning December 2007 appellant’s SSA rate with FERS was $1,100.40
and without FERS was $1,042.10; beginning December 2008 his SSA rate with FERS was
$1,164.20 and without FERS was $1,102.50; beginning December 2011 appellant’s SSA rate with
FERS was $1,206.10, and without FERS was $1,142.10; beginning December 2012 his SSA rate
with FERS was $1,226.60 and without FERS was $1,161.50; beginning December 2013
appellant’s SSA rate with FERS was $1,244.90, and without FERS was $1,178.90; beginning
December 2014 his SSA rate with FERS was $1,266.00 and without FERS was $1,198.90;
beginning December 2016 appellant’s SSA rate with FERS was $1,269.70, and without FERS was
$1,202.40; beginning December 2017 his SSA rate with FERS was $1,295.00 and without FERS
was $1,226.40; beginning December 2018 appellant’s SSA rate with FERS was $1,331.20, and
without FERS was $1,260.70; and beginning December 2019 his SSA rate with FERS was
$1,352.40 and without FERS was $1,280.80.
On December 14, 2020 OWCP made a preliminary overpayment determination, finding
that appellant received an overpayment of compensation in the amount of $14,747.34 for which
he was without fault, because it failed to reduce his FECA wage-loss compensation for the period
September 1, 2001 through December 5, 2020 to offset his SSA age-related retirement benefits
attributable to federal service. It requested that he complete an overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation to determine a
2

Appellant consistently reported his return to private sector work on financial disclosure statements (Form
CA-1032) beginning August 13, 2002. On August 21, 2003 OWCP indicated that appellant was receiving
compensation based on an LWEC with a pay rate effective date of September 30, 1992.

2

reasonable repayment schedule and advised that he could request waiver of recovery. OWCP
further requested that appellant provide supporting financial documentation, including copies of
income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. Additionally, it provided an overpayment action request form and notified
him that within 30 days of the date of the letter, he could request a fina l decision based on the
written evidence or a prerecoupment hearing.
OWCP included a FERS offset calculation worksheet. It determined the overpayment
amount by multiplying the daily FERS offset amount by the number of day s in each period from
September 1, 2001 through October 11, 2020, resulted in a total overpayment of $14,747.34.
OWCP found that from September 1 to November 30, 2001, appellant received an overpayment
in the amount of $201.00; from December 1 through 31, 2001 he received an overpayment in the
amount of $70.31; from January 1 through November 30, 2002 appellant received an overpayment
in the amount of $725.62; from December 1 through 31, 2002 he received an overpayment in the
amount of $68.27; from January 1 through November 30, 2003 appellant received an overpayment
in the amount of $701.40; from December 1 through 31, 2003 he received an overpayment in the
amount of $66.43; from January 1 to November 30, 2004 appellant received an overpayment in
the amount of $678.10; from December 1 through 31, 2004 he received an overpayment in the
amount of $64.49; from January 1 through November 30, 2005 appellant received an overpayment
in the amount of $655.15; from December 1 through 31, 2005 he received an overpayment in the
amount of $63.26; from January 1 through November 30, 2006 appellant received an overpayment
in the amount of $637.54; from January 1 to November 30, 2006, he received an overpayment in
the amount of $637.54; from December 1 through 31, 2006 appellant received an overpayment in
the amount of $61.11; from January 1 through November 30, 2007 he received an overpayment in
the amount of $627.63; from December 1, 2007 through November 30, 2008 appellant received
an overpayment in the amount of $703.44; from December 1, 2008 through November 30, 2009
he received an overpayment in the amount of $742.43; from December 1, 2009 through
November 30, 2010 appellant received an overpayment in the amount of $742.43; from
December 1, 2010 through November 30, 2011 he received an overpayment in the amount of
$742.43; from December 1, 2011 through November 30, 2012 appellant received an overpayment
in the amount of $772.22; from December 1, 2012 through November 30, 2013 he received an
overpayment in the amount of $783.35; from December 1, 2013 through November 30, 2014
appellant received an overpayment in the amount of $794.18; from December 1, 2014 through
November 30, 2015 he received an overpayment in the amount of $807.41; from December 1,
2015 through November 30, 2016 appellant received an overpayment in the amount of $809.62;
from December 1, 2016 through November 30, 2017 he received an overpayment in the amount
of $809.82; from December 1, 2017 through November 30, 2018 appellant received an
overpayment in the amount of $825.46; from December 1, 2018 through November 30, 2019 he
received an overpayment in the amount of $848.32; and from December 1, 2019 through
October 11, 2020 appellant received an overpayment in the amount of $745.90 for a total
overpayment of $14,747.34.
On January 4, 2021 appellant requested a decision based on the written evidence, as well
as waiver of recovery of the overpayment.
OWCP received a partially completed Form OWCP-20 on January 11, 2021, wherein
appellant advised that he had monthly income of $2,551.83 including SSA benefits of $1,207.00,

3

and FECA benefits of $648.83. Appellant listed monthly expenses of $370.00 for housing,
$300.00 for food, $100.00 for clothing, $300.00 for utilities, and $150.00 for miscellaneous
household expenses, medical and dental expenses, automobile expenses, and personal necessities.
He listed a second mortgage of $518.00 per month, which yielded total monthly expenses of
$1,738.00. Appellant listed his assets including a second house worth $300,000.00, cash of
$50.00, checking account balance of $2,000.00, and $15,000.00 in other personal property and
funds. He listed total funds of $1,750.00. Appellant did not provide any additional financial
information.
By decision dated February 3, 2021, OWCP finalized the preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $14,747.23 for the period September 1, 2001 through December 5, 2020.3 It found appellant
without fault in the creation of the overpayment, but denied waiver of recovery as appellant did
not fully complete the Form OWCP-20 and did not provide supporting financial documentation.
OWCP required recovery of the overpayment by deducting 25 percent or $174.00 from appellant’s
continuing compensation payments every 28 days.
The Board finds that OWCP has not met its burden of proof to establish that appellant
received an overpayment of compensation.
OWCP determined that appellant received an overpayment of compensation during the
period September 1, 2001 through December 5, 2020, because he concurrently received FECA
compensation and SSA age-related retirement benefits without an appropriate offset. The case
record, however, indicates that he stopped working at the employing establishment prior to
April 29, 1997 4 and that he retired from private sector employment on April 31, 2006. There is no
evidence of record establishing that appellant had retirement coverage under FERS.
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service. 5 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit. 6

3

The Board notes that, while the final overpayment determination covers the period beginning
“September 2, 2001.” However, this appears to be a typographical error as the preliminary notice of overpayment and
the FERS offset calculation worksheet cover the period beginning September 1, 2001.
4

The case record before the Board does not contain any documents received or generated by OWCP prior to
May 28, 2002.
5

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
6

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

4

As OWCP has not established that appellant received an overpayment of compensation
during the period September 1, 2001 through December 5, 2020, the Board finds that OWCP has
not met its burden of proof. 7
IT IS HEREBY ORDERED THAT the February 3, 2021 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

In light of the Board’s findings regarding the fact and amount of the overpayment, the remaining issues of waiver
and recovery of the overpayment are rendered moot.

5

